Citation Nr: 0827129	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation for 
service-connected spondylolisthesis of the lumbar spine, 
rated as 10 percent disabling prior to July 7, 2006. 

2.  Entitlement to an increased disability evaluation for 
service-connected spondylolisthesis of the lumbar spine, 
rated as 20 percent disabling on and after July 7, 2006.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which reopened the veteran's claim, 
finding that new and material evidence had been submitted, 
and granted the veteran's claim for service-connection for 
spondylolisthesis of the lumbar spine.  A 10 percent 
disability evaluation was assigned, effective February 2, 
1998.  In a July 2006 supplemental statement of the case, a 
20 percent rating was assigned, effective July 7, 2006.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 20 percent rating is not a full grant of the 
benefits sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to a higher initial rating, 
the matter remains before the Board for appellate review.


FINDINGS OF FACT

1.  Prior to July 7, 2006, the veteran's spondylolisthesis 
did not result in moderate loss of range of motion of the 
lumbar spine; muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position; 
forward flexion of the thoracolumbar spine of less than 60 
degrees; the combined range of motion for the thoracolumbar 
spine of les than 120 degrees; muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, abnormal 
kyphosis; or, intervertebral disc syndrome.

2.  On and after July 7, 2006, the veteran's 
spondylolisthesis of the lumbar spine has not resulted in 
severe loss of range of motion of the lumbar spine; listing 
of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion; forward flexion of the thoracolumbar spine limited to 
30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; severe lumbosacral strain, with listing 
of the whole spine to the opposite side; or, intervertebral 
disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for spondylolisthesis of the lumbar spine have 
not been shown for the period prior to July 7, 2006.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292 - 5295, (2002), Diagnostic Codes 
5292 - 5295 (2003), Diagnostic Codes 5235 - 5243 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for spondylolisthesis of the lumbar spine have not 
been shown for the period on and after July 7, 2006.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292 - 5295, (2002), Diagnostic Codes 
5292 - 5295 (2003), Diagnostic Codes 5235 - 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

As discussed above, this appeal arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection for spondylolisthesis of the lumbar 
spine.  The United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because 
the veteran's claim for service connection was ultimately 
granted, the Board also finds that VA does not run afoul of 
the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  Identified VA and non-VA 
treatment records are on file.  A decision from the Social 
Security Administration has also been obtained along with 
records it considered in making its decision.  The veteran 
has at no time referred to records that he wanted VA to 
obtain or that he felt were relevant to the claim that VA has 
not obtained on his behalf.  Moreover, in addition to 
obtaining all relevant medical records, VA afforded the 
veteran a VA examination in July 2004 and in July 2006 to 
evaluate his spondylolisthesis.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  


	(CONTINUED ON NEXT PAGE)


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The regulations regarding diseases and injuries to the spine 
and intervertebral disc syndrome were revised effective 
September 26, 2003 and September 23, 2002, respectively.  
Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows:

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo- 
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. .......................... 
40

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position... 
........................................
........................... 20

With characteristic pain on motion 
........................... 10

Prior to September 23, 2002, the regulations regarding 
intervertebral disc syndrome provided that intervertebral 
disc syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

Under the revised regulations, the back disability is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, diseases and 
injuries to the spine are to be evaluated under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine.....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.


Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2007).

I.  Prior to July 7, 2006

On review of the evidence of record, the Board finds that the 
veteran's spondylolisthesis of the lumbar spine was 
appropriately evaluated as 10 percent disabling prior to July 
7, 2006.  The evidence does not show moderate limitation of 
motion of the lumbar spine.  There was also no evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  
Furthermore, there is no evidence that the veteran's lumbar 
spine disability has resulted in limitation of forward 
flexion of the thoracolumbar spine to 60 degrees or a 
combined range of motion of the thoracolumbar spine limited 
to 120 degrees.  There is also no evidence of muscle spasm or 
severe guarding that resulted in an abnormal gait or abnormal 
curvature of the spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  At his July 2004 VA 
examination, the veteran was able to forward flex the trunk 
to 85 degrees, extend to 30 degrees, and laterally rotate to 
30 degrees in both directions.  The examiner noted that the 
veteran was able to do all of this without difficulty.  
Repetition of flexion and extension resulted in no change in 
the veteran's range of motion, although the veteran did 
complain of pain at the 85 degree mark.  A February 2002 
private examination showed the veteran to have extension to 
10 degrees, lateral bending to 50 degrees, and 20 degrees of 
rotation bilaterally.  The veteran was capable of bending 
forward to touch his toes.  There are no treatment records 
available for the period from February 1998 to February 2002, 
and there is no indication of any outstanding records.  In 
other words, for the period prior to July 7, 2006, a higher 
evaluation is not warranted under the "old" Diagnostic 
Codes 5292 or 5295 or, for the applicable period, the "new" 
Diagnostic Code 5243.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 10 percent rating. The 
Board recognizes that at his July 2004 VA examination, the 
veteran complained of flare ups of pain. However, the veteran 
denied using any assistive devices, was not unsteady, did not 
have a history of falls and never had any back surgery.  
Moreover, the examiner noted that upon additional range of 
motion testing, the veteran's range of motion did not 
decrease.  Although the veteran complained of minimal 
discomfort, no weakness, fatigability or incoordination were 
noted.  Considering the veteran's complaints and the 
aforementioned additional loss of motion, the Board finds 
that application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does 
not provide a basis for a rating higher than 10 percent.

In addition, consideration has been given as to whether a 
higher disability evaluation could be assigned under 
Diagnostic Codes 5293 or 5243, intervertebral disc syndrome.  
However, there is no evidence to support a diagnosis of 
intervertebral disc syndrome.  The July 2004 VA examination 
indicated that deep tendon reflexes were intact throughout 
the lower extremities. The veteran was able to ambulate 
without difficulty and he denied any radiculopathy symptoms, 
including numbness and tingling.  A diagnosis of 
intervertebral disc syndrome was not rendered.  Indeed, in a 
report dated in April 2002 D.L. Meyer, M.D., specifically 
that the veteran did "not suffer from neurological 
deficits."  A similar finding was made C.J. Iverson, D.C., 
in an October 2002 report.  A disability evaluation under the 
criteria for intervertebral disc syndrome would therefore be 
inappropriate.

Nevertheless, even if a diagnosis of intervertebral disc 
syndrome was rendered, there is no evidence that the veteran 
experiences any recurring attacks of intervertebral disc 
syndrome with intermittent relief, or that he experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least two weeks during the past year.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 
5293 (2003), Diagnostic Code 5243 (2007).  The record is 
simply absent such findings.  

In conclusion, the Board finds that veteran's level of 
disability more closely approximated the criteria for a 10 
percent rating and a higher rating was not warranted prior to 
July 7, 2006.  Therefore, the veteran's claim for an initial 
disability rating in excess of 10 percent for his 
spondylolisthesis prior to July 7, 2006, must be denied.  38 
C.F.R. § 4.71a, Diagnostic Codes 5292 - 5295, (2002), 
Diagnostic Codes 5292 - 5295 (2003), Diagnostic Codes 5235 - 
5243 (2007).

II.  On and after July 7, 2006

On review of the evidence of record, the Board finds that the 
veteran's spondylolisthesis of the lumbar spine is 
appropriately evaluated as 20 percent disabling on and after 
July 7, 2006.  The evidence does not show severe limitation 
of motion of the lumbar spine, nor does it show any evidence 
of listing of the whole spine or a positive Goldthwaite's 
sign.  There is also no evidence that the veteran's lumbar 
spine disability has resulted in limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  At 
his July 2006 VA examination, the veteran demonstrated 
forward flexion to 40 degrees, backward extension to 40 
degrees, and lateral flexion to 40 degrees, bilaterally, and 
rotation to 80 degrees, bilaterally.  The examiner stated 
that he could not determine if repetition of flexion and 
extension resulted in additional limitation without resort to 
mere speculation.  Nevertheless, he did note that there was 
no objective evidence of muscle spasm, atrophy, guarding 
severe enough to be responsible for abnormal gait or abnormal 
spinal contour, pain with motion, tenderness or weakness.  

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes that the veteran complains of low back pain 
with a history of flare ups of pain and painful range of 
motion.  However, the veteran walks unaided.  Furthermore, 
the veteran did not complain of any instability of the spine 
and stated that the condition did not limit his walking or 
sitting.  He denied any surgical interventions, injections or 
periods of hospitalization for his back.  Considering the 
veteran's complaints, the Board finds that application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 does not provide a basis for a 
rating higher than 20 percent.

The Board has also considered whether a higher disability 
evaluation could be assigned under Diagnostic Codes 5293 or 
5243, intervertebral disc syndrome.  Although the July 2006 
VA examiner stated in his report that this was an exam for 
intervertebral syndrome, no diagnosis of intervertebral 
syndrome was actually made.  The veteran had active movement 
against full resistance during the detailed motor exam and 
his detailed sensory exam was normal.  A disability 
evaluation under the criteria for intervertebral disc 
syndrome would therefore be inappropriate.

Even if a diagnosis of intervertebral disc syndrome was 
rendered, there is no evidence that the veteran experiences 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief, or that he experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 
5293 (2003), Diagnostic Code 5243 (2007).  The record is 
simply absent such findings. In fact, when he was examined in 
July 2006, the veteran reported that he had no periods of 
incapacitation requiring physician care and prescribed bed 
rest.

Therefore, the Board finds that veteran's level of disability 
more closely approximated the criteria for a 20 percent 
rating and a higher rating was not warranted on or after July 
7, 2006.  Therefore, the veteran's claim for a disability 
rating in excess of 20 percent for his spondylolisthesis of 
the lumbar spine on and after July 7 2006, must be denied.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292 - 5295, (2002), 
Diagnostic Codes 5292 - 5295 (2003), Diagnostic Codes 5235 - 
5243 (2007).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected 
spondylolisthesis of the lumbar spine has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  As such, the 
medical evidence of record does not show that his service-
connected spondylolisthesis of the lumbar spine has 
interfered with employment beyond the regular schedular 
criteria nor that his service-connected spondylolisthesis of 
the lumbar spine rendered him unemployable.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
spondylolisthesis of the lumbar spine under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).




ORDER

Entitlement to an initial disability evaluation for service-
connected spondylolisthesis of the lumbar spine, rated as 10 
percent disabling prior to July 7, 2006 is denied. 

Entitlement to an increased disability evaluation for 
service-connected spondylolisthesis of the lumbar spine, 
rated as 20 percent disabling on and after July 7, 2006 is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


